                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

WILLIAM HENRY STARRETT, JR.,         §
         Plaintiff,                  §
                                     §
v.                                   §                Civil Action No. 3:18-CV-2851-M
                                     §
U.S. DEPARTMENT OF DEFENSE, et. al., §
           Defendants.               §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the objections to the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge and conducting a de novo review of those parts of the Findings and

Conclusions to which objections have been made, I am of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment this action will be sua sponte DISMISSED with

prejudice under Fed. R. Civ. P. 12(b)(6) for failure to state a claim on which relief may be granted.

       SIGNED this 20th day of November, 2018.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
